DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-20, filed June 14, 2021, are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2021, is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE RESTORATION NEURAL NETWORK INCLUDING MULTI-SCALE RESIDUAL BLOCKS.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 13-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Feng’ (“Exploring Multi-Scale Feature Propagation and Communication for Image Super Resolution,” August 2020).
Regarding claim 1, Feng discloses a method for processing an image by using a neural network (e.g., Figure 3), the method being performed by using at least one processor (Section 4.1, 1st paragraph, GPU) and comprising: 
obtaining a target image (e.g., Fig. 3, original scale image at left side); and 
obtaining a restored image corresponding to the target image (e.g., Fig. 3, high-resolution image at right side, which corresponds to input/target image but has been restored to higher-resolution) by using the neural network (Fig. 3, neural network), the neural network including a plurality of residual blocks connected sequentially (Fig. 3, ResBlocks are connected sequentially; Se. 4, 1st par., baseline network includes 16 residual blocks), 
wherein the obtaining the restored image comprises obtaining the restored image by performing, in each residual block of the plurality of residual blocks, image processing on an input image, which is input from a previous residual block, on different scales (Fig. 3, each ResBlock includes MS3-Conv, which processes input imagery from a previous residual block in two scales; Each of the upper and lower branches corresponds to a different scale), and providing results of the image processing performed on the different scales to a subsequent residual block (e.g., Fig. 3, output of one ResBlock is input to next ResBlock).

Regarding claim 2, Feng discloses the method of claim 1, wherein the providing the results of the image processing comprises providing a result of image processing, performed on a corresponding scale in each residual block of the plurality of residual blocks, through a skip connection that is connected to the subsequent residual block on the corresponding scale (e.g., Fig. 3, MS3-Conv, feature maps resulting from image processing for each scale/branch are provided from one ResBlock as input to corresponding scale/branch in next ResBlock), and 
wherein a result of image processing performed on each scale is used for image processing to be performed on a corresponding scale in the subsequent residual block (e.g., Fig. 3, feature maps from one ResBlock MS3-Conv are provided as inputs for further processing in corresponding scales of next ResBlock MS3-Conv; The corresponding input and output feature maps are colored yellow for the upper branch/scale in Fig. 3 and green for the lower branch/scale).

Regarding claim 3, Feng discloses the method of claim 1, wherein the performing the image processing comprises gradually restoring, in each residual block of the plurality of residual blocks, the input image using the input image and the results of the image processing performed on the different scales (e.g., Fig. 3, this is the nature of the serial, feed-forward connection of ResBlocks in the illustrated network; The input is gradually modified by each successive ResBlock, which includes the multi-scale processing, to ultimately transform it into the restored output image).

Regarding claim 4, Feng discloses the method of claim 1, wherein, for image processing to be performed on a first scale that refers to a region of a first range of the input image (Fig. 3, MS3-Conv, upper branch performs image processing on a first scale; As seen in e.g., Fig. 3, FirstConv, the upper branch uses a high-resolution feature map of the input image, such that its features refer to relatively small regions in the image), a result of image processing performed on a second scale that refers to a region of a second range greater than the first range (Fig. 3, MS3-Conv, lower branch performs image processing on a second scale; As seen in e.g., Fig. 3, FirstConv, the lower branch uses a low-resolution feature map of the input image, such that its features refer to relatively large regions in the image – i.e. because of the pooling in FirstConv, each feature in the lower branch corresponds to a relatively larger region in the input image than a feature in the un-pooled upper branch) is used (Fig. 3, MS3-Conv,                                 
                                    f
                                    (
                                    
                                        
                                            X
                                        
                                        
                                            L
                                        
                                    
                                    ,
                                    
                                        
                                            W
                                        
                                        
                                            L
                                            H
                                        
                                        
                                            1
                                            x
                                            1
                                        
                                    
                                    )
                                
                             from lower/second branch/scale is used in upper/first branch/scale).

Regarding claim 5, Feng discloses the method of claim 4, wherein a pixel shuffle or upsampling is performed on the result of the image processing performed on the second scale and a result of the pixel shuffle or the upsampling is used for the image processing to be performed on the first scale (Sec. 3.2, equation 5, upper-right,                                 
                                    ↑
                                    °
                                    
                                        
                                             
                                            W
                                        
                                        
                                            L
                                            H
                                        
                                    
                                
                            ; Sec. 3.1, eqn. 3 and text below,                                 
                                    ↑
                                
                             refers to upsampling; I.e. upsampling is performed on the result of the second/low-resolution/lower-branch scale and the result is applied to the first/high-res/upper-branch scale; also see Fig. 3,                                 
                                    f
                                    (
                                    
                                        
                                            X
                                        
                                        
                                            L
                                        
                                    
                                    ,
                                    
                                        
                                            W
                                        
                                        
                                            L
                                            H
                                        
                                        
                                            1
                                            x
                                            1
                                        
                                    
                                    )
                                
                            ).

Regarding claim 6, Feng discloses the method of claim 4, wherein the image processing is performed on the second scale based on a result obtained by performing an inverse pixel shuffle or downsampling on an image to which the image processing on the first scale is to be applied (Sec. 3.2, eqn. 5, lower-left,                                 
                                    
                                        
                                            W
                                        
                                        
                                            H
                                            L
                                        
                                    
                                     
                                    °
                                     
                                    
                                        
                                            ↓
                                        
                                        
                                            a
                                            v
                                            g
                                        
                                    
                                
                            ; Sec. 3.1, eqn. 3 and text below,                                 
                                    
                                        
                                            ↓
                                        
                                        
                                            a
                                            v
                                            g
                                        
                                    
                                
                             refers to average pooling with stride 2, which is a form of downsampling; I.e. downsampling is performed on the result of the first/high-res/upper-branch scale and the result is applied to the second/low-res/lower-branch scale; also see Fig. 3,                                 
                                    f
                                    (
                                    
                                        
                                            X
                                        
                                        
                                            H
                                        
                                    
                                    ,
                                    
                                        
                                            W
                                        
                                        
                                            H
                                            L
                                        
                                        
                                            1
                                            x
                                            1
                                        
                                    
                                    )
                                
                            ).

Regarding claim 8, Feng discloses the method of claim 1, wherein a result of image processing performed on each scale is provided to the subsequent residual block along with the input image to which the image processing on each scale is not applied, to be used for image processing to be performed on a corresponding scale in the subsequent residual block (Fig. 3, especially MS3-Conv, processing from each branch/scale in one ResBlock is provided to corresponding branch/scale in next ResBlock; Fig. 3, especially detail view of ResBlock, a ResBlock also includes bypass that captures an unprocessed version of its input image and provides it to the next ResBlock).

Regarding claim 9, Feng discloses the method of claim 1, wherein a number of the different scales applied to each residual block of the plurality of residual blocks is determined based on at least one of a size of potential degradation in the target image, a size of a convolution kernel used for the image processing, or a degree of a difference between the different scales (e.g., Sec. 3.1, 1st par., two scales are used to provide a power of 2 degree of difference between the different scales; also see Sec. 4.2, pg. 12, Multi-Branch Networks).

Regarding claim 10, Feng discloses the method of claim 1, wherein the target image corresponds to at least one low-resolution image in which degradation occurs (Fig. 3, left, target/input image is a low-resolution image; The degradation may be the low resolution itself, the loss of high-frequency details in the low-resolution image (versus the details that would be present in an undegraded, high-resolution version), etc.), and wherein the restored image is a high-resolution image in which the degradation is reduced (Fig. 3, right, output image is high-resolution image; The degradation due to resolution and/or frequency loss has been reduced; Also see e.g., Figs. 8-9, which illustrate restoration of high-frequency details).

Regarding claim 13, Examiner notes that the claim recites an apparatus comprising at least one processor configured to perform a method that is substantially the same as the method of claim 1.  Feng discloses the method of claim 1 (see above).  Feng further discloses implementing its method as an apparatus comprising at least one processor configured to perform the method (e.g., Sec. 4.1, 1st par., GPU).  Accordingly, claim 13 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng for substantially the same reasons as claim 1.

Regarding claim 14, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 2.  Feng discloses the invention of claim 2.  Accordingly, claim 14 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng for substantially the same reasons as claim 2.

Regarding claim 15, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 3.  Feng discloses the invention of claim 3.  Accordingly, claim 15 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng for substantially the same reasons as claim 3.
Regarding claim 16, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 4.  Feng discloses the invention of claim 4.  Accordingly, claim 16 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng for substantially the same reasons as claim 4.

Regarding claim 18, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 8.  Feng discloses the invention of claim 8.  Accordingly, claim 18 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng for substantially the same reasons as claim 8.

Regarding claim 19, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 9.  Feng discloses the invention of claim 9.  Accordingly, claim 19 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng for substantially the same reasons as claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of ‘Ledig’ (“Photo-Realistic Single Image Super-Resolution Using a Generative Adversarial Network,” 2017).
Regarding claim 7, Feng teaches the method of claim 1.
Feng constructs a baseline neural network based on SRResNet, but which has no batch normalization layers (Sec. 4, 1st par.).  Accordingly, Feng does not teach performing, in each residual block of the plurality of residual blocks, a normalization operation on a result of a convolution operation in image processing performed on each scale.
However, Ledig, which teaches the SRResNet (Note that reference 17 in Feng is Ledig), does teach including a batch normalization operation on a result of a convolution operation in image processing performed in a residual block (Fig. 1, Generator Network, BN layers, which are dark orange in a color version of the reference; Also see Sec. 2.1, 2nd par.).
Ledig teaches that “batch normalization is often used to counteract the internal co-variate shift” in order to efficiently train deeper network architectures (Sec. 1.1.2, 2nd par., citations omitted).
The teachings of Ledig indicate that one of ordinary skill in the art could have incorporated batch normalization operations onto the results of the convolution operations in the residual blocks of Feng and that such a modification would advantageously counteract internal co-variate shift, thereby allowing the deep neural network to be trained more efficiently.  Ledig’s successful use of batch normalization in its residual blocks would have indicated to one of ordinary skill in the art that use of batch normalization in the residual blocks of Feng would have a reasonable expectation of success.  For at least these reasons, it would have been obvious to one of ordinary skill in the art to combine the teachings of Feng and Ledig to obtain the invention as specified in claim 7.

Regarding claim 17, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 7.  Feng in view of Ledig teaches the invention of claim 7.  Accordingly, claim 17 is also rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Ledig for substantially the same reasons as claim 7.


Claim(s) 11-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng.


Regarding claim 11, the claim recites “The method of claim 1, wherein the obtaining the target image comprises determining the target image based on a plurality of images captured through a multilens array or a plurality of images captured plural times through a single lens” (emphasis added).  The underlined portion reads on performing the method of claim 1 on a target image that is one of multiple images that have been captured at different times through a single-lensed camera.
Feng teaches the method of claim 1.
Feng does not explicitly teach how its target image is acquired.  In particular, Feng does not explicitly teach that its target image is one of multiple images that have been captured at different times through a single-lensed camera.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to perform an image processing method on a target image that is one of multiple images that have been captured at different times through a single-lensed camera.  For example, a user could capture multiple images using a single-lensed camera (e.g., a cellphone or DSLR camera with one lens) at different times, then select one of them as a target image for an editing process.  Such a selection process advantageously allows computing resources to be conserved by processing only a subset of selected images.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Feng with the known image selection in order to improve the method with the reasonable expectation that this would result in a method that could select one of multiple images for processing.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Feng to obtain the invention as specified in claim 11.	

Regarding claim 12, Examiner notes that the claim recites a non-transitory computer-readable storage medium storing instructions that are executable by a processor to perform the method of claim 1.
Feng teaches the method of claim 1.
Feng does not explicitly teach implementing its method as a non-transitory computer-readable storage medium storing instructions that are executable by a processor to perform the method.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement an image processing method as a non-transitory computer-readable storage medium storing instructions that are executable by a processor to perform the method.  Such an implementation advantageously allows the processor to be programmed to perform the method quickly and efficiently.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the method of Feng as a non-transitory computer-readable storage medium storing instructions that are executable by a processor to perform the method, in order to improve the method with the reasonable expectation that this would result in a method that could be performed quickly and efficiently.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Feng to obtain the invention as specified in claim 12.	 
Regarding claim 20, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 11.  Feng teaches the invention of claim 11.  Accordingly, claim 20 is also rejected under 35 U.S.C. 103 as being unpatentable over Feng for substantially the same reasons as claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Esmaeilzehi’ (“MGHCNET: A Deep Multi-Scale Granular and Holistic Channel Feature Generation Network for Image Super Resolution,” June 2020)
Teaches multi-scale residual block that combines features between scales – Fig. 1
‘Hu’ (“Single image super-resolution with multi-scale information cross-fusion network,” October 2020)
Teaches multi-scale residual block that combines features between scales – Fig. 2
‘Li’ (“Multi-scale Residual Network for Image Super-Resolution,” 2018)
Teaches multi-scale residual block that combines features between scales – Fig. 3
‘Zhang’ (“Shuffle block SRGAN for face image super-resolution reconstruction,” August 2020)
Teaches residual blocks with batch normalization and pixel shuffle – e.g., Fig. 2, generator network
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669